Citation Nr: 9925201	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for an abdominal scar.

2.  Entitlement to an increased (compensable) disability 
rating for removal of the left ovary.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a chest disability.

6.  Entitlement to service connection for a right index 
finger disability.



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1986 to 
February 1996.

This appeal arises from a rating decision of May 1996 from 
the Atlanta, Georgia, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claims and the claims for 
service connection for a right wrist disability, a back 
disability, and a chest disability has been developed.

2.  There was no ulceration, inflammation, edema, or 
tenderness to palpation of the abdominal scar.

3.  The residuals of removal of the left ovary do not present 
exceptional or unusual circumstances that would render 
impractical the application of the regular schedular 
standards.

4.  The right wrist problems noted in service were acute.

5.  There is no continuity of a diagnosed right wrist 
disorder following service and any current right wrist 
disorder is not shown to be related to service.  

6.  Back problems during service were acute.

7.  There is no continuity of any back disorder following 
service and competent evidence does not relate the veteran's 
current back complaints to service or events in service.

8.  Any chest disorder during service was acute.

9.  There is no continuity of a chest disorder following 
service and no competent evidence relating any current chest 
disorder to service.

10.  There is no competent evidence of a current right index 
finger disability.


CONCLUSION OF LAW

1.  The criteria for an increased disability rating for an 
abdominal scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7803, 
7804, 7805 (1998).  

2.  The criteria for an increased disability rating for 
removal of the left ovary are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic 
Code 7619 (1998).

3.  A right wrist disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  A back disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

5.  A chest disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

6.  The claim for service connection for a right index finger 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased ratings

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
been sought and associated with the claims folder.  
Accordingly, the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The ratings are based on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).


Abdominal scar

In a rating decision in May 1996, service connection for 
"abdominal scar, residual of laparoscopy" was granted with 
a noncompensable disability rating assigned.

Under the criteria of Diagnostic Code 7803, a 10 percent 
rating is warranted for a superficial scar that is poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
provides that a 10 percent disability rating is warranted for 
a superficial scar that is tender and painful on objective 
demonstration.  The provisions of Diagnostic Code 7805 
indicate that other scars will be rated based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).  

The report of the September 1998 VA examination indicates 
that the veteran complained that her abdominal scar would 
become irritated.  However, the examination report indicates 
that there was no ulceration, inflammation, or edema.  
Therefore, a compensable disability rating for a poorly 
nourished scar with repeated ulceration is not warranted.  
38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7803 (1998).  

The veteran claims she has pain and tenderness from the scar.  
However, the September 1998 VA examination report indicates 
that there was no tenderness on palpation.  Since the 
requirement for a compensable rating under Diagnostic Code 
7804 is that the scar be tender and painful on objective 
demonstration and there was no tenderness, a compensable 
rating is not warranted.  38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Code 7804 (1998).  

There is no competent evidence that there is any limitation 
of function of the abdomen due to the abdominal scar.  
Therefore, the provisions of Diagnostic Code 7805 are not 
applicable.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for an 
abdominal scar.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).  

Left ovary

In a rating decision in May 1996, service connection for 
"removal of one ovary" was granted with a noncompensable 
disability rating assigned.  A rating decision in January 
1997 reclassified the disability as "removal of left ovary" 
and continued the noncompensable rating.  This decision also 
granted special monthly compensation due to loss of a 
creative organ.

With removal of one ovary with or without partial removal of 
the other, a noncompensable disability rating is appropriate.  
Where there is complete removal of both ovaries, a 30 percent 
rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7619 
(1998).

As noted, the veteran has had only one ovary removed.  
Therefore, she is receiving the maximum disability rating 
available.  38 C.F.R. § 4.114, Diagnostic Code 7619 (1998).  
A disability rating greater than the maximum ratings 
currently assigned may be authorized by the appropriate VA 
official in exceptional circumstances where application of 
the criteria of the Schedule would be impractical.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1998).

The veteran has not raised the issue of an extraschedular 
rating with the RO or with the Board.  There is no evidence 
in the record that the veteran receives treatment or has been 
hospitalized due to the loss of her left ovary, and she has 
made no such allegation.  She has also not indicated that she 
has lost employment or otherwise has employment impairment 
due to the lost ovary.  Therefore, the evidence does not show 
marked interference with employment due to the service 
connected loss of the left ovary.  Accordingly, the veteran's 
removal of the left ovary does not present exceptional or 
unusual circumstances that would render the application of 
the regular schedular standards impractical to warrant 
referral of this case to the appropriate VA official for 
consideration of an extraschedular disability rating.  
38 C.F.R. § 3.321(b)(1) (1998); Floyd v. Brown, 9 Vet.App. 88 
(1996).

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for 
removal of the left ovary.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic Code 7619 
(1998).

Service connection

The Board finds that the claims for service connection for a 
right wrist disability, a back disability, and a chest 
disability are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, plausible claims 
have been presented.  The veteran has not indicated that 
additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).


Right wrist

A September 1987 radiologic consultation request/report 
indicates that the veteran complained of wrist pain.  The 
impression was a negative study.  The veteran was seen for 
right wrist pain complaints in February and March 1991.  The 
assessment was scapholunate disassociation.  The records note 
that she injured her right wrist in February 1994 in a fall 
which was assessed as a sprain.  X-rays were negative for 
fracture or avulsion.  A March 1994 clinical record notes 
right wrist pain resolution with the ability to use the wrist 
under full load.  The report of medical history, dated in 
October 1995 for discharge, notes that the veteran indicated 
that she did not have arthritis, rheumatism, bursitis; or 
bone, joint, or other deformity.  The report of medical 
examination, also dated in October 1995 for discharge, 
indicates that the clinical evaluation of the upper 
extremities was normal.  The report did indicate right wrist 
pain post injury.  The service medical records indicate that 
there was resolution of the veteran's right wrist sprain in 
March 1994.  While there is an annotation of right wrist pain 
at discharge, the veteran's upper extremities, which include 
the right wrist, were assessed as clinically normal at 
discharge.  Therefore, any right wrist disorder, including a 
sprain, noted during service was acute.  38 C.F.R. 
§ 3.303(a), (b) (1998).

The November 1996 VA examination report notes an assessment 
of history of carpal tunnel syndrome according to the veteran 
and that the right wrist pain could be related to an 
underlying bony abnormality.  The September 1998 VA 
examination report indicates a diagnosis of right wrist 
tendonitis secondary to multiple use for typing.  However, 
there is no indication of a right wrist disorder due to 
overuse in service and the VA examination reports do not 
relate the veteran's claimed right wrist problems to service.  
As noted, the right wrist problems noted during service, the 
last of which was a sprain, were acute and at discharge, 
while there was a pain complaint, there were no diagnosed 
wrist problems.  The veteran claims to have had carpal tunnel 
syndrome during service, however, the service medical records 
do not support this assertion.  Her assertion of carpal 
tunnel syndrome in service does not constitute competent 
medical evidence since as a lay person, she is not competent 
to render medical diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, competent evidence does not 
relate any current right wrist disorder to service.  
38 C.F.R. § 3.303(b), (d) (1998).  

The right wrist problems during service were acute.  There is 
no continuity of a diagnosed right wrist disorder following 
service and any current right wrist disorder is not shown to 
be related to service.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right wrist disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

Back

An August 1988 clinical record entry notes a complaint of low 
back pain that was assessed as a muscle strain/sprain.  A 
July 1992 record notes a muscle strain of the thoracic and 
lumbar spine from a motor vehicle accident.  Another July 
1992 clinical record notes low back pain.  An August 1992 X-
ray report notes that the lumbar spine was normal.  A January 
1993 record notes postural induced thoracic pain and a May 
1993 record notes postural pain of the thoracic and lumbar 
spine.  The report of medical history, dated in October 1995 
for discharge from service, notes that the veteran indicated 
that she had not had recurrent back pain.  The report of 
medical examination, dated in October 1995 for discharge, 
notes the clinical evaluation of the spine was normal.  Since 
there was no back problem identified at discharge from 
service, the back problems during service were acute.  
38 C.F.R. § 3.303(a), (b) (1998).

The back complaints were last noted in service in May 1993 
and the spine was normal at discharge.  Since the spine was 
normal at discharge, there is no continuity of a back 
disorder following service.  The November 1996 VA examination 
report notes an assessment of musculoskeletal transcapular 
back pain that was possibly related to posture and the 
September 1998 VA examination report notes a diagnosis of low 
back strain.  These examination reports do not relate the 
veteran's current back complaints to service or events in 
service.  38 C.F.R. § 3.303(b), (d) (1998).

The back problems during service were acute.  There is no 
continuity of any back disorder following service nor is 
there competent evidence relating any current back disorder 
to service.  Therefore, the preponderance of the evidence is 
against the claim for service connection for a back 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

Chest

An April 1993 record notes substernal chest pain and a May 
1993 record notes pleuritic chest pain from poor 
conditioning.  Another May 1993 record notes chest wall chest 
pain.  A February 1994 record notes costochondral chest pain.  
The report of medical history, dated in October 1995 for 
discharge from service, notes that the veteran indicated that 
she had not had pain or pressure in the chest.  The report of 
medical examination, dated in October 1995 for discharge, 
notes the clinical evaluation of the chest was normal.  Since 
there were no chest problems identified at discharge from 
service, any chest disorder during service was acute.  
38 C.F.R. § 3.303(a), (b) (1998).

The November 1996 VA examination report notes an assessment 
of atypical chest pain episodes that by history were 
reminiscent of anxiety attacks.  The report does not relate 
these chest pain episodes to service.  As noted, at discharge 
from service, the chest was normal that there were no 
complaints of chest pain.  Accordingly, there is no 
continuity of chest pain following service and no evidence 
relating any current chest disorder to service.  38 C.F.R. 
§ 3.303(b), (d) (1998).

The chest pain problems during service were acute.  There is 
no continuity of any chest disorder following service nor is 
there competent evidence relating any current chest disorder 
to service.  Therefore, the preponderance of the evidence is 
against the claim for service connection for a chest 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

Right index finger

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

The report of medical examination, dated in October 1995, 
notes that the clinical evaluation of the upper extremities 
was normal.  A November 20, 1995, clinical record notes the 
veteran injured her right "pointer" finger doing push ups.  
The assessment was paronychia [inflammation involving the 
folds of tissue surrounding the nail, Dorland's Illustrated 
Medical Dictionary 1233 (27th ed. 1988)].  A November 22, 
1995, clinical record notes the right finger was improving.  
There were no further service medical record entries related 
to the right index finger.  38 C.F.R. § 3.303 (1998).

The November 1996 VA examination report indicates that there 
was no swelling or tenderness of the hand joints, and the 
veteran was able to fully flex the right index finder to 
midpalm.  No diagnosis was established.  The September 1998 
VA examination report also does not show a diagnosis for any 
right index finger disorder.  Therefore, the post service VA 
examination reports does not show paronychia or any other 
finger problem related to paronychia.  In the absence of a 
present disability, there is no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  

The veteran claims that she has a right index finger disorder 
that is related to typing and overuse.  However, as noted 
above, this is not supported by competent medical evidence 
since there was no right index finger problem related to 
overuse during service.  The only right index finger problem 
noted in service was paronychia due to an injury while doing 
push ups.  The veteran's assertion is not probative since as 
a lay person, she is not considered competent to offer an 
opinion as to medical diagnosis or causation.  See Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.  

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  There is no competent evidence of a present right 
index finger disability.  There is also no competent evidence 
which relates any claimed right index finger disability to 
service.  Accordingly, the claim is not well grounded.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claim for service 
connection for a right index finger disability is denied as 
being not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



ORDER

1.  An increased disability rating for an abdominal scar is 
denied.
2.  An increased disability rating for removal of the left 
ovary is denied.
3.  Service connection for a right wrist disability is 
denied.
4.  Service connection for a back disability is denied.
5.  Service connection for a chest disability is denied.
6.  Service connection for a right index finger disability is 
denied.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

